Citation Nr: 0931573	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-34 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for double vision.

2.  Entitlement to an initial compensable rating for 
hepatitis C.

3.  Entitlement to an initial rating in excess of 20 percent 
for lumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for left ankle sprain.

5.  Entitlement to an initial rating in excess of 10 percent 
for right ankle sprain.

6.  Entitlement to an initial rating in excess of 10 percent 
for left knee arthritis.

7.  Entitlement to an initial compensable rating for scars, 
post left leg fracture.  

8.  Entitlement to service connection for a right testicle 
disorder.

9.  Entitlement to an initial rating in excess of 60 percent 
for allergic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to September 
1978 and from August 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case subsequently was 
transferred to the RO in San Diego, California.  
   
The Veteran testified at a May 2009 Travel Board hearing.  At 
the hearing, the Veteran raised issues of entitlement to 
service connection for thoracic and cervical spine disorders.  
These claims have not been developed for appellate review and 
are referred to the RO for appropriate action.  

The issues of entitlement to service connection for double 
vision and entitlement to an initial compensable rating for 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by no 
more than moderate limitation of motion with flexion greater 
than 30 degrees, no incapacitating episodes of intervertebral 
disc syndrome, or separately ratable neurological 
manifestations.

2.  Marked limitation of motion of the left ankle is not 
demonstrated.

3.  Marked limitation of motion of the right ankle is not 
demonstrated.  

4.  Flexion of the left knee is limited to 130 degrees at 
worst, and extension is limited to 10 degrees at worst.

5.  The Veteran's scars on the left thigh are not deep or 
cause limited motion; they do not involve an area exceeding 
929 sq. cm; they are not unstable with frequent loss of 
covering of skin over the scar; they are not painful on 
examination; and they do not cause limitation of function.  

6.  In May 2009, the Veteran withdrew his appeal of the 
claims for entitlement to service connection for a right 
testicle disorder and for entitlement an initial rating in 
excess of 60 percent for allergic dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (effective from September 26, 2003).

2.  The criteria for an initial evaluation for in excess of 
10 percent for left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5271 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5271 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for the left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

5.  The criteria for an initial compensable evaluation for 
scar, post left leg fracture are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.118, 
Diagnostic Codes 7800-7805 (2008).  

6.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to service 
connection for a right testicle disorder have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2008).

7.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to an 
initial rating in excess of 60 percent for allergic 
dermatitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

This appeal arises from a disagreement with initial ratings 
following the grant of service connection for lumbar strain, 
left and right ankle sprain, left knee arthritis and scar, 
post left leg fracture.  In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case with regard to the Veteran's appeals of initial 
evaluations assigned for lumbar strain, left and right ankle 
sprain, left knee arthritis and scar, post left leg fracture. 

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claim for lumbar 
strain was awarded an initial evaluation of 10 percent with 
an effective date of August 14, 2003, the first day following 
discharge from service.  He was subsequently notified that 
his claim for lumbar strain was awarded a 20 percent 
evaluation also with an effective date of August 14, 2003.  
He was notified that his claims for left and right ankle 
sprain and for left knee arthritis were each awarded initial 
evaluations of 10 percent with effective dates of August 14, 
2003, the first day following discharge from service.  He was 
notified that his claim for scar, status post left leg 
fracture was awarded a noncompensable evaluation with an 
effective date of August 14, 2003, the first day following 
discharge from service.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date as the first day following 
discharge from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
Veteran's service medical records and post-service medical 
records.  The Veteran has not referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with a VA examination in April 2008 in 
conjunction with his claims for increased evaluations of the 
lumbar spine, ankles, left knee and scar of the left leg.  
The examination report reflects that the examiner elicited a 
medical history from the Veteran pertinent to each service-
connected disorder and that the reported medical history 
considered by the VA examiner was consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status of the Veteran's service-connected 
lumbar strain, left and right ankle disability, left knee 
disability and scar of the left leg was made in view of the 
Veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2 (2008).  Furthermore, there is no objective evidence 
indicating that there has been a material change in the 
severity of any of the Veteran's service-connected disorders 
since he was last examined.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

The Veteran has provided testimony at an October 2007 RO 
hearing and at a Travel Board hearing in May 2009 with 
respect to increased ratings for his service-connected 
disorders.  The Veteran presented testimony about the onset 
and current severity of each of his service-connected 
disorders which the Board finds are consistent with those 
recorded on the VA examinations during the course of the 
appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected lumbar spine, left ankle sprain, right 
ankle sprain, left knee disorder and scars, post left leg 
fracture.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Lumbar Spine Disability

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone a revision during 
the pendency of this appeal.  The amendment affected general 
diseases of the spine and became effective September 26, 
2003.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 10 percent 
evaluation for slight limitation of motion, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent evaluation for severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated as 
noncompensable with slight subjective symptoms only.  A 10 
percent rating is warranted with characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  The 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of t he cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A rating of 100 percent is warranted for unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a (2008).

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating intervertebral disc syndrome that had been 
effective in September 2002.  The exception to this is that 
intervertebral disc syndrome is now evaluated under 
Diagnostic Code 5243, rather than 5293.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent disability 
rating is warranted for disability with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. Note (1) to Diagnostic Code 5243 provides that, for 
purposes of ratings under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In a May 2004 rating decision, service connection was 
established for lumbosacral strain and a 10 percent 
evaluation was assigned under Diagnostic Code 5237, effective 
August 14, 2003, the day following the Veteran's discharge 
from service.  In a June 2008 supplemental statement of the 
case (SSOC), the RO increased the disability rating to 20 
percent, effective August 14, 2003, and rated the disorder 
under Diagnostic Codes 5243-5242.  The June 2008 SSOC 
reflects that the disability is now characterized as 
spondylosis of the lumbar spine with degenerative disc 
disease.  Diagnostic Codes 5235 to 5243 are based on loss of 
range of motion, or objective indicators, unless the 
disability is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.   

The Veteran underwent a VA (QTC) examination in February 
2004.  He described his back pain as aching, sticking, sharp 
and burning pain with an intensity of 6/10 that was 
aggravated by physical activity.  He reported that the back 
pain was partially resolved with rest as well as with 
stretching and using heat compress.  He did not take any 
medications for his back.  He reported that in the past he 
was unable to work for a total of 3 to 4 months due to back 
pain but that that there was no time lost from work in the 
past one year.  He reported functional impairment in that he 
was not able to touch his toes and that he was not able to 
lift heavy items.  Examination of the lumbar spine revealed 
tenderness of the entire lumbar spine, the middle and 
paralumbar region.  There was no muscle spasm.  Range of 
motion of the back was limited due to pain.  Extension was to 
5 degrees with pain at 5 degrees.  Left lateral flexion was 
to 10 degrees with pain at 10 degrees.  Right lateral flexion 
was to 20 degrees with pain at 20 degrees.  Forward flexion 
was to 60 degrees with pain at 60 degrees.  Right rotation 
was to 30 degrees with pain at 30 degrees.  Left rotation was 
to 30 degrees with pain at 30 degrees.  Range of motion of 
the thoracolumbar spine was not additionally limited by 
fatigue weakness, lack of endurance or incoordination.  There 
was no ankylosis.  Straight leg raising was negative.  There 
was no evidence of intervertebral disc syndrome.  X-rays of 
the lumbar spine were negative.  The examiner noted that 
objectively, the Veteran has tenderness without muscle spasm 
and limited range of motion without radiculopathy.  

The Veteran underwent further VA (QTC) examination in April 
2008.  He reported weakness and stiffness of the back with 
constant pain traveling down both legs.  He indicated that 
when he has pain, he is able to function with medication and 
that there was no incapacitation over the past 12 months.  
Examination of the thoracolumbar spine revealed an absence of 
radiation of pain on movement.  There was no muscle spasm or 
tenderness.  Straight leg raising test to the right and left 
was positive.  There was no ankylosis.  The Veteran reported 
pain at the end of the decreased range of motion of the 
thoracolumbar spine with flexion to 50 degrees and extension 
to 15 degrees.  Right and left lateral bending were to 20 
degrees each and right and left rotation were to 15 degrees.  
Fatigue, weakness, lack of endurance and incoordination with 
pain had a major impact on function.  The examiner noted that 
after repetitive use, there was an additional 5 degrees of 
limitation of motion of all the ranges of motion.  There was 
no evidence of intervertebral disk syndrome with nerve root 
involvement.   There was no bowel, bladder or erectile 
dysfunction.  X-rays of the lumbar spine revealed 
hyperlordosis.  There was minimal spondylosis with mild disc 
degeneration at L4-L5.  There was facet joint arthritis at 
L4-L5 and L5-S1.  

The old Diagnostic Code 5292 provided a 40 percent rating for 
severe limitation of motion of the lumbar spine.  Although 
the Veteran does have limitation of motion of the 
thoracolumbar spine, severe limitation of motion is not shown 
on either VA examination.  Although the February 2004 VA 
examination report shows that extension was limited to 5 
degrees, flexion was to 60 degrees and the Veteran exhibited 
functional lateral bending and rotation.  Similarly, the 
April 2008 VA examination report shows that extension was to 
10 degrees and flexion was to 45 degrees (with additional 5 
degrees of limitation on motion after repetitive use) also 
with functional lateral bending and rotation.  Essentially, 
though the examination reports document complaints of low 
back pain and some limited motion of the lumbar spine with 
pain having the major function impact, the Veteran retained 
moderate range of motion on examination, and there was no 
appreciable neurological pathology, muscle atrophy, 
incoordination, or loss of strength.

Under the old Diagnostic Code 5295, the criteria for a 40 
percent were listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Although the Veteran does have limitation of motion 
of the thoracolumbar spine, listing of the spine or loss of 
lateral motion has not been found at any time.

As for the revised rating criteria, there is no evidence of 
ankylosis and flexion of the thoracolumbar spine is greater 
than 30 degrees.  Indeed, the disability picture more nearly 
approximates the criteria for a 20 percent rating than for a 
10 percent rating.  Clearly, the criteria for a 40 rating 
under the revised criteria have not been met.

Moreover, although the Veteran reported loss of function, the 
objective evidence does not demonstrate additional limitation 
of function from which to conclude that the Veteran's 
disability picture is analogous to the 40 percent rating per 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Also, given that current X-rays reveal mild disc 
degeneration, the Board has considered whether rating the 
Veteran's low back disability under the criteria for 
intervertebral disc syndrome would further benefit the 
Veteran.  In this case, the medical evidence is devoid of any 
prescription of bed rest to treat the Veteran's back 
condition.  As such, the criteria for an increased rating 
have not been met. 

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 
(1) (2008).  VA examination in April 2008 found no objective 
evidence of neurologic abnormalities.  He had no bladder or 
bowel problems.

The claim for an initial rating in excess of 20 percent for 
the lumbar spine disability must be denied.

Left Ankle and Right Ankle

The Veteran injured his right ankle while playing sports in 
service and fractured his left ankle during physical 
training.  As a result, service connection was established 
for both ankles and 10 percent disability ratings were 
assigned for each ankle.  

The Veteran's bilateral ankle disabilities have been assigned 
a 10 percent rating under Diagnostic Code 5271, for 
limitation of motion of the ankle.  This code provides a 10 
percent rating for moderate limitation and a 20 percent 
rating for marked limitation of motion of the ankle.  A 
disability rating greater than 20 percent is not provided 
under this diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6. The Schedule for Rating Disabilities provides some 
guidance by defining full range of motion of the ankle as 
zero to 20 degrees of dorsiflexion and zero to 45 degrees of 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2008).

On VA (QTC) examination in February 2004, the Veteran 
reported constant pain in the both ankles with limited range 
of motion.  Examination of the right ankle revealed a well-
healed surgical scar that is disfiguring, minimally 
hypopigmented, less than six square inches.  The scar is flat 
with no tenderness, tissue loss, ulcerations, or keloid 
formation.  There was no abnormal texture, instability, 
adherence, or limitation of motion.  Range of motion of the 
right ankle was limited due to pain.  Dorsiflexion was 0 to 
15 degrees with pain at 15 degrees and plantar flexion was 
from 0 to 40 degrees with pain at 40 degrees.  Right ankle 
range of motion was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis.  Examination of the left ankle revealed mild 
diffuse tenderness with slight decreased range of motion.  
Dorsiflexion of the left ankle was from 0 to 15 degrees with 
pain at 15 degrees and plantar flexion from 0 to 45 degrees 
with pain at 45 degrees.  Left ankle range of motion was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  There was no ankylosis or evidence of 
deformity of the left ankle.  X-rays of the right ankle 
revealed two screws, distal shaft, fibula, otherwise 
negative.  X-rays of the left ankle were negative.  

On VA (QTC) examination in April 2008, examination of the 
ankles was within normal limits without deformity.  There was 
no ankylosis.  Range of motion was within normal limits.  The 
ankles had dorsiflexion of 20 degrees and plantar flexion of 
45 degrees with alleged pain on both knees without fatigue, 
weakness, lack of endurance or incoordination.  After 
repetitive use there was an additional 5 degrees of 
limitation of motion on both dorsiflexion and plantar flexion 
of both ankles with pain but without fatigue, weakness, lack 
of endurance or incoordination.  There was no malunion of the 
os calcis or os tragus bilaterally.  X-rays of the right 
ankle revealed internal fixation screws in the distal fibular 
shaft with evidence of previous trauma.  There was a small 
calcaneal spur.  X-rays of the left ankle revealed an old 
avulsion, lateral malleolus and calcaneal spurs.  A scar was 
noted on the right medial ankle measuring 4.5 cm. x 0.3 cm.  
It was hypopigmented.  The scar was noted to be level with 
disfigurement with abnormal texture.  There was no 
tenderness, ulceration, adherence, instability, inflammation, 
edema, tissue loss, keloid or limitation of motion due to the 
scar.    

The evidence shows that the Veteran's left ankle disability 
warrants a 10 percent evaluation.  In this regard, the 
February 2004 VA examination report notes that his left ankle 
had essentially full range of motion, with 15 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  These 
findings show only a 5-degree loss of dorsiflexion and full 
plantar flexion.  The April 2008 VA examination report notes 
that initial range of motion was within normal limits; 
however, on repetitive use there was an additional 5 degrees 
of limitation of motion on both dorsiflexion and plantar 
flexion which would result in 15 degrees of dorsiflexion and 
40 degrees of plantar flexion.  The findings from both 
examinations clearly do not reflect marked limitation of 
motion.  The disability picture more nearly approximates the 
criteria for a 10 percent rating rather than a noncompensable 
rating; however, there is no evidence supporting the criteria 
for a rating higher than 10 percent.  

The evidence shows that the Veteran's right ankle disability 
was also properly rated at the 10 percent level.  The 
February 2004 VA examination report notes that his right 
ankle had slightly reduced range of motion, with 15 degrees 
of dorsiflexion and 40 degrees of plantar flexion.  These 
findings show only a 5-degree loss of dorsiflexion and 
plantar flexion.  The April 2008 VA examination report notes 
that initial range of motion was within normal limits; 
however, on repetitive use there was an additional 5 degrees 
of limitation of motion on both dorsiflexion and plantar 
flexion which would result in 15 degrees of dorsiflexion and 
40 degrees of plantar flexion.  Findings from the April 2008 
VA examination similarly show only a 5-degree loss of 
dorsiflexion and plantar flexion.  Essentially, the findings 
from both examinations do not reflect marked limitation of 
motion of the right ankle.  As is the case with the right 
ankle, the disability picture more nearly approximates the 
criteria for a 10 percent rating rather than a noncompensable 
rating; however, there is no evidence supporting the criteria 
for a rating higher than 10 percent.  .

The Board also finds that a disability rating higher than 10 
percent for either ankle is not warranted based on functional 
loss due to pain, weakness, fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  The VA examination reports 
essentially show only slightly reduced range of motion of 
both the left and right ankles (even accounting for the 
additional 5 degree loss reported on the April 2008 VA 
examination report), thereby indicating that the 10 percent 
rating had been assigned based on the Veteran's complaints of 
painful motion.  Thus, the Veteran's pain has been fully 
compensated in the currently assigned 10 percent ratings for 
the left ankle and the right ankle.  Hence, these findings 
provide highly probative evidence against initial disability 
ratings greater than 10 percent pursuant to 38 C.F.R. §§ 
4.40, 4.45, and 4.59.

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a disability rating 
higher than 10 percent for either his left ankle disability 
or right ankle disability.  In this regard, there is no 
evidence that his left or right ankle is manifested by 
ankylosis (Diagnostic Codes 5270 and 5272) or malunion 
(Diagnostic Code 5273).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272 and 5273 (2008).

The Board notes that a separate evaluation for the Veteran's 
surgical scar on the right ankle was considered; however, a 
separate evaluation is not warranted because the Veteran's 
surgical scar is not noted to limit the range of motion of 
the Veteran's right ankle, is not adhered to the underlying 
tissue, is not painful upon examination, is not unstable, and 
does not cover an area of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, and 7804.

Left Knee

The RO has assigned an initial 10 percent rating for 
arthritis of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  This diagnostic code pertains to 
limitation of leg flexion, and provides for a noncompensable 
rating when flexion is limited to 60 degrees.  A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees.

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability.

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  In order for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 does not have to be compensable, but must meet the 
criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 
14, 1998), 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5258 provides for assignment of a 20 percent 
rating for dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain and effusion into the 
joint.

On VA (QTC) examination in February 2004, there was 
tenderness over the anterior lateral and medial aspects of 
the left knee without crepitus.  There was no swelling.  Left 
knee range of motion was slightly limited because of pain.  
Extension was to -5 degrees with pain at -5 degrees.  Flexion 
was to 130 degrees with pain at 130 degrees.  Left knee range 
of motion was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination.  There was no ankylosis.  
Both drawers and McMurray tests were negative.  X-rays of the 
left knee were negative.  

On VA (QTC) examination in April 2008, the left knee was 
within normal limits without genue recurvatum, locking pain 
or crepitus.  There was no ankylosis.  Range of motion was 
within normal limits.  Flexion was to 140 degrees and 
extension was to 0 degrees.  There was pain on flexion of 140 
degrees without fatigue, weakness, lack of endurance or 
incoordination.  After repetitive use there was an additional 
10 degrees of limitation of motion of the left knee due to 
pain but without fatigue, weakness, lack of endurance or 
incoordination.  X-rays of the left knee showed early 
osteoarthritis.  

The objective findings of record do not reflect limitation of 
motion of the right leg to 45 degrees of flexion to warrant a 
compensable evaluation for limitation of flexion.  In this 
regard, the Veteran's left knee flexion has been shown to be, 
at worst, 130 degrees when considering complaints of pain.  
The disability picture more nearly approximates a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Regarding extension, the April 2008 VA examination report did 
show extension limited to 10 degrees when considering 
complaints of pain (although other examinations revealed full 
extension).  The Board finds that the disability picture does 
more nearly approximate the criteria for a 10 percent rating 
rather than a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  There is no evidence, however, to 
suggest the rating criteria for a 20 percent rating (flexion 
limited to 15 degrees) have been met.  

The Board has also considered whether a separate rating under 
Diagnostic Code  may be assigned.  As no instability was 
found on either VA examination, a rating under the Diagnostic 
Code 5257 criteria for knee disability manifested by 
subluxation or instability is warranted.  As there has never 
been any evidence of ankylosis, frequent locking or effusion, 
cartilage removal, or tibia and fibula impairment, 
consideration of Diagnostic Codes 5256, 5258, 5259, is also 
not appropriate. 

Scars, Post Left Leg Fracture

The RO has evaluated the scars, post left leg fracture as 
noncompensable pursuant to Diagnostic Code 7805.  Also 
applicable to this claim are Diagnostic Codes 7801 to 7804.

During the course of this appeal, effective October 23, 2008, 
VA amended the rating criteria for evaluating skin 
disabilities, which include scars.  67 Fed. Reg. 54708, 54712 
(Sept. 23, 2008).  These amendments, which affect the 
aforementioned Diagnostic Codes, apply only to claims 
received on or after October 23, 2008, not to the Veteran's 
claim in this case.

Under the criteria applicable to the Veteran's claim, scars, 
other than of the head, face, or neck, which are deep or 
cause limited motion, are to be rated under Diagnostic Code 
7801.  Diagnostic Code 7801 provides that a 10 percent 
evaluation is assignable for such scars when the area or 
areas exceed 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2008).  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1), (2) (2008).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under Diagnostic Code 7802.  Diagnostic Code 7802 provides 
that a 10 percent evaluation is assignable for area or areas 
of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008). Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (1), (2) (2008).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2008).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
A 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule.)  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (2) (2008).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).

The Veteran underwent a VA (QTC) examination in April 2008.  
Examination of the skin revealed the presence of a long 
vertical scar on the lateral aspect along the left thigh 
measuring 37 cm. x 0.4 cm. wide.  It was hypopigmented.  The 
examiner also noted that there was another scar on the left 
lower thigh measuring 4.5 cm. x 4.5 cm related to the left 
thigh injury.  This scar was hyperpigmented with normal 
texture.  The scars were level with disfigurement with 
abnormal texture on the left lateral thigh.  There was no 
tenderness, ulceration, adherence, instability, inflammation, 
edema, tissue loss, keloid or limitation of motion.  

The Board notes that despite the fact that the scars exceed 
39 sq. centimeters, they are not deep or cause limited motion 
(Diagnostic Code 7801); they do not involve an area exceeding 
929 sq. cm. (Diagnostic Code 7802); they are not unstable 
with frequent loss of covering of skin over the scar 
(Diagnostic Code 7803); they were not painful on examination 
(Diagnostic Code 7804); and they did not cause limitation of 
function (Diagnostic Code 7805).  As such, the Board an 
initial compensable rating for scars, post left leg fracture, 
is not warranted.
 
Conclusion to increased rating claims

In sum, the weight of the credible evidence demonstrates that 
the Veteran's lumbar spine, bilateral ankle, left knee and 
scar disabilities have not warranted staged ratings since the 
original grant of service connection.  See Fenderson, 12 Vet. 
App. at 125- 26.  

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Withdrawn Claims

In November 2006, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
September 2006 statement of the case.  This perfected his 
appeal as to his claims for entitlement service connection a 
right testicle disorder and for entitlement to an initial 
rating in excess of 60 percent for allergic dermatitis.  At a 
May 2009 hearing before the Board, the Veteran indicated that 
he wished to withdraw his appeals as to these issues.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issues of 
entitlement to service connection for a right testicle 
disorder and entitlement to an initial rating in excess of 60 
percent for allergic dermatitis, there remain no allegations 
of error of fact or law for appellate consideration.  The 
Board therefore has no jurisdiction to review these issues.


ORDER

An initial rating in excess of 20 percent for lumbar spine 
disability is denied.

An initial rating in excess of 10 percent for left ankle 
sprain is denied.

An initial rating in excess of 10 percent for right ankle 
sprain is denied.

An initial rating in excess of 10 percent for left knee 
arthritis is denied.

An initial compensable rating for scars, post left leg 
fracture, is denied.

The appeal of the claim of entitlement to service connection 
for a right testicle disorder is dismissed.

The appeal of the claim of entitlement to service connection 
for an initial rating excess of 60 percent for allergic 
dermatitis is dismissed.


REMAND

Before addressing the issues of service connection for double 
vision and an initial compensable rating for hepatitis C, the 
Board finds that additional development of the evidence is 
required.
 
Service connection for dry eye syndrome has been established 
by a June 2008 rating decision.  The Veteran also claims that 
he has blurry vision that is related to his active duty 
service.  On VA (QTC) eye examination in March 2008, he 
reported receiving treatment for his eyes at the Fort Eustis 
VA Medical Center (VAMC) and the West Los Angeles VAMC.  
Furthermore, the Veteran indicated at the May 2009 Travel 
Board hearing that he has also sought private medical 
treatment for his vision problems.  

With respect to the claim for an initial compensable rating 
for hepatitis C, the Veteran testified that he suffers from 
diarrhea, nausea and bloating and that he most recently 
received treatment for the disorder the previous month from a 
private physician by the name of Barry Donner.  

VA is therefore on notice of records that may be probative to 
the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). The RO should, with the assistance of the Veteran 
as needed, obtain the pertinent private psychiatric treatment 
records and associate them with the claims file.  In 
addition, all relevant VA treatment records not already of 
record should be obtained and associated with the claims 
file.

Furthermore, the medical evidence of record is insufficient 
for the Board to render a decision on the severity of the 
Veteran's hepatitis C and requires a remand for further 
investigation by a medical professional as the Board is 
prohibited from substituting its own medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination when the record does not adequately 
reveal the current state of the claimant's disability.  38 
U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent VA medical treatment records.  
All attempts to procure records should be 
documented in the file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should 
inform the Veteran and request that he 
submit the outstanding evidence.

2.  The RO should contact the Veteran and 
obtain the address for Dr. Barry Donner 
for treatment of his hepatitis C.  The RO 
should also contact the Veteran to obtain 
the names and addresses of any other 
medical care providers who treated him for 
a vision disorder or for hepatitis C.  
After securing the necessary release(s), 
the RO should obtain those records.  To 
the extent there is an attempt to obtain 
records that is unsuccessful; the claims 
file should contain documentation of the 
attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records. 

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected hepatitis C.  The claims folder 
must be made available to the examiner.  
The examiner should assess all current 
symptomatology related to the service-
connected hepatitis C, and any other 
disorders associated therewith.

4.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


